UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1552


CEDRICK EURON DRAPER,

                   Plaintiff - Appellant,

             v.

VICTOR S. SKAFF, III, a/k/a Dinny,

                   Defendant - Appellee.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00159-MFU)


                                     No. 18-1553


CEDRICK EURON DRAPER,

                   Plaintiff - Appellant,

             v.

PINKERTON CHEVROLET - LYNCHBURG, INC.,

                   Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:18-cv-00049-NKM)
Submitted: September 17, 2018                               Decided: September 28, 2018


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In No. 18-1552, Cedric Euron Draper appeals the dismissal of his action alleging

breach of contract for want of subject matter jurisdiction. In No. 18-1553, he appeals the

dismissal of his action alleging age and sex discrimination as frivolous and for failure to

state a claim. We have reviewed the records and find no reversible error. Accordingly,

we affirm for the reasons stated by the district courts.           Draper v. Skaff, No.

7:18-cv-00159-MFU (W.D. Va. Apr. 17, 2018); Draper v. Pinkerton Chevrolet, No.

6:18-cv-00049-NKM (W.D. Va. Apr. 12, 2018).            We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3